Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 08/29/2022.
Claims 1, 5-6, 8-11, 13-14, 16, 18, 20 have been amended.
Claims 1-20 are pending in the instant application.
Claims 9-20 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Note, failed to elect a specie; however, it appears after Applicant’s amendment, the specie election would only apply to Group II. Therefore, the Examiner will refrain from electing a specie unless necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YANG et al (Enhancement of Photodynamic Cancer Therapy by Physical and Chemical Factors. Angew Chem Int Ed Engl. 2019 October 01; 58(40): 14066–14080).
Applicant’s claims are directed to a composition comprising of a near-infrared photosensitizer; and a sonosensitizer, such as fullerene C60.
YANG teaches a nanoparticle composition for photodynamic cancer therapy (see title) comprised of: near-infrared photosensitizer, such as hematoporphyrin (see pg. 32 at Figure 10), which also reads on tetrapyrrolic photosensitizer; and a sonosensitizer, such as fullerene C60 (see pg. 32, Figure 10). Additional disclosures include: photosensitizers, such as purpurin, hematoporphyrin and chlorin (see pg. 7), fullerene (see pg. 13), and zinc phthalocyanine photosensitizer (see pg. 13), which reads on tetrapyrrolic zinc metal conjugate; photosensitizers can be activated by ultrasound; thus, photosensitizers can be a sonosensitizer (see pg. 14), wherein combining photodynamic therapy (PDT) and sonodynamic therapy (SDT) can cause increase tumor suppression compared to SDT or PDT alone (see pg. 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (Enhancement of Photodynamic Cancer Therapy by Physical and Chemical Factors. Angew Chem Int Ed Engl. 2019 October 01; 58(40): 14066–14080) in view of PATEL et al (Highly Effective Dual-Function Near-Infrared (NIR) Photosensitizer for Fluorescence Imaging and Photodynamic Therapy (PDT) of Cancer. J. Med. Chem. 2016, 59, 9774−9787).
As discussed above, YANG teaches a nanoparticle composition for photodynamic cancer therapy (see title) comprised of: near-infrared photosensitizer, such as hematoporphyrin (see pg. 32 at Figure 10), which also reads on tetrapyrrolic photosensitizer; and a sonosensitizer, such as fullerene C60 (see pg. 32, Figure 10). Additional disclosures include: photosensitizers, such as purpurin, hematoporphyrin and chlorin (see pg. 7), fullerene (see pg. 13), and zinc phthalocyanine photosensitizer (see pg. 13), which reads on tetrapyrrolic zinc metal conjugate; photosensitizers can be activated by ultrasound; thus, photosensitizers can be a sonosensitizer (see pg. 14), wherein combining photodynamic therapy (PDT) and sonodynamic therapy (SDT) can cause increase tumor suppression compared to SDT or PDT alone (see pg. 14).
YANG does not teach using a tetrapyrrolic photosensitizer, such as photobac.
PATEL teaches the prior art had known of a highly effective dual-function near-infrared (NIR) photosensitizer for fluorescence imaging and photodynamic therapy (PDT) of cancer (see title), such as (3-(1′-butyloxy)ethyl-3-deacetyl-bacteriopurpurin-18-N-butylimide methyl ester (see title and pg. 9775, 2nd col), which is  Photobac (see pg. 9775, 2nd col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a tetrapyrrolic photosensitizer, such as photobac.
The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the photobac, purpurin, hematoporphyrin and chlorin, etc. are functional equivalents of photosensitizers.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (Enhancement of Photodynamic Cancer Therapy by Physical and Chemical Factors. Angew Chem Int Ed Engl. 2019 October 01; 58(40): 14066–14080) in view of PATEL et al (Highly Effective Dual-Function Near-Infrared (NIR) Photosensitizer for Fluorescence Imaging and Photodynamic Therapy (PDT) of Cancer. J. Med. Chem. 2016, 59, 9774−9787) and PANDEY et al (US 2014/0011989).
As discussed above, the references teach Applicant’s invention.
The references do not teach using polyacrylamide (PAA) nanoparticles.
PANDEY teaches the prior at had known of using PAA nanoparticles (see abstract) to deliver tetrapyrrolic photosensitizers (see abstract) for tumor treatment.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using PAA nanoparticles as a vehicle for delivering photosensitizers. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because PAA nanoparticles are functional equivalents of nanoparticles used for delivery of photosensitizers.








Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618